UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-32216 NEW YORK MORTGAGE TRUST, INC. (Exact Name of Registrant as Specified in Its Charter) Maryland 47-0934168 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 275 Madison Avenue, New York, New York 10016 (Address of Principal Executive Office) (Zip Code) (212) 792-0107 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer o Accelerated Filer x Non-Accelerated Filer o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares of the registrant’s common stock, par value $.01 per share, outstanding on May 3, 2013was 63,730,730. NEW YORK MORTGAGE TRUST, INC. FORM 10-Q PART I. Financial Information 2 Item 1. Condensed Consolidated Financial Statements 2 Condensed Consolidated Balance Sheets as of March 31, 2013 (Unaudited) and December 31, 2012 2 Unaudited Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2013 and 2012 3 Unaudited Condensed Consolidated Statements of Comprehensive Incomefor the Three Months Ended March 31, 2013 and 2012 4 Unaudited Condensed Consolidated Statement of Stockholders’ Equityfor the Three Months Ended March 31, 2013 5 Unaudited Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 6 Unaudited Notes to theCondensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 40 Item 3. Quantitative and Qualitative Disclosures about Market Risk 66 Item 4. Controls and Procedures 71 PART II. OTHER INFORMATION 72 Item 1A. Risk Factors 72 Item 6. Exhibits 72 SIGNATURES 73 PART I.FINANCIAL INFORMATION Item 1.Condensed Consolidated Financial Statements NEW YORK MORTGAGE TRUST, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Dollar amounts in thousands) March 31, December 31, (unaudited) ASSETS Investment securities available for sale, at fair value (including pledgedsecurities of $945,300 and $954,656, respectively) $ $ Investment securities available for sale, at fair value held in securitization trusts Residential mortgage loans held in securitization trusts (net) Distressed residential mortgage loans held in securitization trust (net) Multi-family loans held in securitization trusts, at fair value Derivative assets Cash and cash equivalents Receivables and other assets Total Assets (1) $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Financing arrangements, portfolio investments $ $ Residential collateralized debt obligations Multi-family collateralized debt obligations, at fair value Securitized debt Derivative liabilities Payable for securities purchased Accrued expenses and other liabilities Accrued expenses, related parties Subordinated debentures Total liabilities (1) Commitments and Contingencies Stockholders' Equity: Common stock, $0.01 par value, 400,000,000 authorized, 49,966,230 and 49,575,331shares issued and outstanding as of March 31, 2013 and December 31, 2012, respectively Common stock subscribed - Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ (1)Our condensed consolidated balance sheets include assets and liabilities of consolidated variable interest entities ("VIEs") as the Company is the primary beneficiary of these VIEs.As of March 31, 2013 and December 31, 2012, assets of consolidated VIEs totaled $5,719,880 and $5,786,569, respectively, and the liabilities of consolidated VIEs totaled $5,555,329 and $5,636,650, respectively.See Note 7 for further discussion. See notes to condensed consolidated financial statements. 2 NEW YORK MORTGAGE TRUST, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Dollar amounts in thousands, except per share data) (unaudited) For the Three Months Ended March 31, INTEREST INCOME: Investment securities and other $ $ Multi-family loans held in securitization trusts Residential mortgage loans held in securitization trusts Distressed residential mortgage loans held in securitization trusts - Total interest income INTEREST EXPENSE: Investment securities and other Multi-family collaterized debt obligations Residential collaterized debt obligations Securitized debt - Subordinated debentures Total interest expense NET INTEREST INCOME OTHER INCOME (EXPENSE): Provision for loan losses ) ) Realized (loss) gain on investment securities and related hedges, net ) Realized gain on distressed residential mortgage loans held in securitization trusts - Unrealized gain (loss) on investment securities and related hedges, net ) Unrealized gain on multi-family loans and debt held in securitization trusts, net Other income (including $19 and $0 from related parties, respectively) Total other income General, administrative and other expenses (including $874 and $309 to related parties, respectively) Total general, administrative and other expenses INCOME FROM OPERATIONS BEFORE INCOME TAXES Income tax expense - NET INCOME Net income attributable to noncontrolling interest - 51 NET INCOME ATTRIBUTABLE TO COMMON STOCKHOLDERS $ $ Basic income per common share $ $ Diluted income per common share $ $ Dividends declared per common share $ $ Weighted average shares outstanding-basic Weighted average shares outstanding-diluted See notes to condensed consolidated financial statements. 3 NEW YORK MORTGAGE TRUST, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Dollar amounts in thousands) (unaudited) For the Three Months Ended March 31, NET INCOME ATTRIBUTABLE TO COMMON STOCKHOLDERS $ $ OTHER COMPREHENSIVE INCOME Increase in net unrealized gain on available for sale securities Increase in fair value of derivative instruments utilized for cash flow hedges OTHER COMPREHENSIVE INCOME COMPREHENSIVE INCOME ATTRIBUTABLE TO COMMON STOCKHOLDERS $ $ See notes to condensed consolidated financial statements. 4 NEW YORK MORTGAGE TRUST, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (Dollar amounts in thousands) (unaudited) Common Stock Common Stock Subscribed Additional Paid-In Capital Accumulated Deficit Accumulated Other Comprehensive Income Total Balance, December 31, 2012 $ $ - $ $ ) $ $ Net income - Stock issuance, net 4 - - - Common stock subscribed - Dividends declared - - ) - - ) Increase in net unrealized gain on available for sale securities - Increase in fair value of derivative instruments utilized for cash flow hedges - Balance, March 31, 2013 $ ) $ $ See notes to condensed consolidated financial statements. 5 NEW YORK MORTGAGE TRUST, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollar amounts in thousands) (unaudited) For the Three Months Ended March 31, Cash Flows from Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Net amortization Realized loss (gain) on investment securities and related hedges, net ) Realized gain on distressed residential mortgage loans held in securitization trusts ) - Unrealized (gain) loss on investment securities and related hedges, net ) Unrealized gain on loans and debt held in multi-family securitization trusts ) ) Net decrease in loans held for sale 11 Provision for loan losses Income from investment in limited partnership - ) Interest distributions from investment in limited partnership - Amortization of stock based compensation, net 58 Changes in operating assets and liabilities: Receivables and other assets ) ) Accrued expenses and other liabilities and accrued expenses, related parties Net cash provided by operating activities Cash Flows from Investing Activities: Restricted cash Proceeds from sales of investment securities Purchases of investment securities ) ) Proceeds from mortgage loans held for investment 9 Proceeds from investment in limited partnership Purchases of other assets ) - Net receipts on other derivative instruments settled during the period Principal repayments received on residential mortgage loans held in securitization trusts Principal repayments received on distressed residential mortgage loans held in securitization trust - Principal repayments received on multi-family loans held in securitization trusts Principal paydowns on investment securities - available for sale Purchases of loans held in multi-family securitization trusts - ) Net cash provided by (used in) investing activities ) Cash Flows from Financing Activities: (Payments of) proceeds from financing arrangements ) Stock issuance - Costs associated with common stock issued (2
